ORDER
The Director of the Office of Lawyers Professional Responsibility and the petitioner, John R. Kotts, have submitted to this court a stipulation of withdrawal of the petitioner’s petition for reinstatement to the practice of law.
Based upon that stipulation, IT . IS HEREBY ORDERED:
1. That the petition for reinstatement of petitioner John R. Kotts hereby is dismissed without prejudice.
2. That petitioner’s suspension from the practice of law shall be continued indefinitely.
3. That petitioner shall not petition this court for reinstatement until at least July 1, 1993.